          Case 4:18-cv-00404-JGZ Document 13 Filed 11/01/18 Page 1 of 2



 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Center for Biological Diversity,                    No. CV-18-00404-TUC-JGZ
10                    Plaintiff,                         ORDER
11   v.
12   Ryan Zinke, et al.,
13                    Defendants.
14
15            On August 15, 2018, Plaintiff filed this action challenging the U.S. Fish and
16   Wildlife Service’s withdrawal of a proposed rule establishing protections under the
17   Endangered Species Act for a distinct population segment of the roundtail chub in the
18   lower Colorado River basin. (Doc. 1, ¶ 1.) Defendants filed their Answer on October 22,
19   2018.
20            It appears that this action concerns review of an administrative record and is
21   exempt from the Mandatory Initial Discovery Pilot Project. Accordingly,
22            IT IS ORDERED:
23            1.      Within twenty-one (21) days of the filing of this Order, the parties shall
24   confer regarding the entry of a scheduling order in this action.
25            2.      No later than November 30, 2018, the parties shall submit a Joint Report
26   setting forth:
27                    a.     the suggested date on which the administrative record will be filed;
28                    b.     the suggested date a motion to strike or supplement the
       Case 4:18-cv-00404-JGZ Document 13 Filed 11/01/18 Page 2 of 2



 1   administrative record shall be due;
 2                 c.     a briefing schedule for dispositive motions;
 3                 d.     any other matters that the parties which to address concerning the
 4   scheduling of the matter.
 5          3.     The parties shall attach to the Joint Report, a proposed form of order setting
 6   forth the suggested dates to govern this action.
 7          Dated this 31st day of October, 2018.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
